DETAILED ACTION
This is the first Office Action on the merits based on the 17/355,986 application filed on 06/01/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, as originally filed, are currently pending and considered below.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities:  
In Claim 19 Lines 4-5, the limitation “a resistance band” should be “the resistance band”
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 11-12, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wechsler (WO2019/222630).

    PNG
    media_image1.png
    283
    550
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    564
    801
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    585
    714
    media_image3.png
    Greyscale

Regarding claim 1, Wechsler discloses a smart resistance exercise device (Instrumented resistance exercise device 100; Figures 1, 8A-B) comprising: a resistance band (Resistance band  120; Figure 1, 8A-B) having a first end (First end 122; Figure 1, 8A-B) and a second end (Second end 124; Figure 1, 8A-B); a first handle (First handle 130; Figure 1, 8A-B) connected to the first end of the resistance band (i.e., handle 130 is connected to the first end 122 indirectly); a second handle (Second handle 140; Figure 1, 8A-B) connected to the second end of the resistance band (i.e., handle 140 is connected to the second end 124); a force sensing assembly (Force sensing assembly 251; Figure 8A-B) operably coupled to the resistance band (i.e., the force sensor 150 is connected to the first end of the device), the force sensing assembly comprising: a housing (Common housing 280; Figures 8A-C); a force sensor (Resistance measurement device 254; Figure 8A-B) disposed in the housing (See Figure 8C) and operatively connected to the resistance band and configured to measure a force exerted on the resistance band (i.e., Para. [0078] “The algorithm defined each repetition as a peak of the relative force exerted on the resistance band 120 and measured by the force sensing assembly 150.”), a processing and communication module (Processing and communication module 158; Figure 8A-B) communicatively coupled to the force sensor and configured to receive a data set associated with the force measured by the force sensor (i.e., the communication device is connected with the sensor 151 to receive data; Para. [0036]), and a local receiving device (Mobile device 170; Figure 8A-B) communicatively coupled to the processing and communication module, the processing and communication module configured to transmit the data set associated with the force measured by the force sensor to the local data receiving device (i.e., the communication module 184 sends data to the mobile device 170; Para. [0057]).  


Regarding claim 2, Wechsler discloses the processing and communication module comprises a Bluetooth Low Energy (BLE) module (Communication module 184; Figure 2) communicatively coupled to the local data receiving device (i.e., the communication module 184 can be a Bluetooth low energy module; Para. [0056])

Regarding claim 3, Wechsler discloses the force sensor comprises a linear potentiometer (Para. [0045] “In the illustrated example, the resistance measurement device 254 is configured as a strain sensor, an elongation sensor a potentiometer, or other such resistance measurement device.”).  

Regarding claim 4, Wechsler discloses a wiper member (Wiper member 258; Figure 8A-B) the linear potentiometer is operatively connected to the resistance band.  
Regarding claim 6, Wechsler discloses the housing (Common housing 280; Figures 8A-C) comprises a first outer surface (i.e., Top of housing 280 has a bore that allows band 120 top pass through it) defining a first bore and a second outer surface (i.e., Bottom of housing 280 has a bore that allows band 120 top pass through it) defining a second bore, and wherein the first bore is in axial alignment with the second bore (i.e., the bores would be aligned to allow the band 120 to pass through the housing to connect to the handle attachment member).  
Regarding claim 7, Wechsler discloses the resistance band extends through the first bore and the second bore such that a portion of the resistance band is enclosed in the housing (i.e., the top portion of the resistance band is enclosed in the housing).
Regarding claim 8, Wechsler discloses a linear potentiometer (Para. [0045] “In the illustrated example, the resistance measurement device 254 is configured as a strain sensor, an elongation sensor a potentiometer, or other such resistance measurement device.”)  including a wiper member (Wiper member 258; Figure 8A-B), and wherein the wiper member is operably connected to the portion of the resistance band enclosed in the housing (i.e., the potentiometer and wiper are enclosed within the housing as seen in Figures 8A-B).
Regarding claim 11, Wechsler discloses a remote data collection system comprising: a smart resistance exercise device ( instrumented resistance exercise device 100; Figure 1, 8A-B) comprising: a resistance band (Resistance band 120; Figure 8A), and a force sensing assembly (Force sensing device 251; Figure 1, 8A-B) operatively coupled to the resistance band 120, the force sensing assembly comprising: a housing (Common housing 280; Figures 8A-B); a force sensor (Resistance measurement device; Figure 8A-B) disposed in the housing and operatively connected to the resistance band and configured to measure a force exerted on the resistance band (i.e., Para. [0073] “The algorithm defined each repetition as a peak of the relative force exerted on the resistance band 120 and measured by the force sensing assembly 150.”), and a processing and communication module (Processing and communication module 158; Figure 8A-B)  communicatively coupled to the force sensor and configured to receive a data set associated with the force measured by the force sensor (i.e., the communication device is connected with the sensor 151 to receive data; Para. [0036]),Page 24 of 27 32039194.3a local receiving device (Mobile device 170; Figure 8A-B) communicatively coupled to the processing and communication module and configured to receive the data set associated with the force measured by the force sensor (i.e., the communication module 184 sends data to the mobile device 170; Para. [0056]); and a remote data server (remote data server 210; Figures 1, 8A-B) communicatively coupled with the local receiving device via a network (Network 220; Figures 1, 8A-B) and configured to receive the data set associated the force measured by the force sensor from the local receiving device (Para. [0057]).  

Regarding claim 12, Wechsler discloses the processing and communication module comprises a Bluetooth Low Energy (BLE) module (Communication module 184; Figure 2) communicatively coupled to the local data receiving device (i.e., the communication module 184 can be a Bluetooth low energy module; Para. [0056]).  

Regarding claim 14, Wechsler discloses the housing (Common housing 280; Figures 8A-C) comprises a first outer surface (i.e., Top of housing 280 has a bore that allows band 120 top pass through it) defining a first bore and a second outer surface (i.e., Bottom of housing 280 has a bore that allows band 120 top pass through it) defining a second bore, and wherein the first bore is in axial alignment with the second bore (i.e., the bores would be aligned to allow the band 120 to pass through the housing to connect to the handle attachment member).  

Regarding claim 15, Wechsler discloses the resistance band extends through the first bore and the second bore such that a portion of the resistance band is enclosed in the housing (i.e., the top portion of the resistance band is enclosed in the housing).

Regarding claim 16, Wechsler discloses a linear potentiometer (Para. [0045] “In the illustrated example, the resistance measurement device 254 is configured as a strain sensor, an elongation sensor a potentiometer, or other such resistance measurement device.”)  including a wiper member (Wiper member 258; Figure 8A-B), and wherein the wiper member is operably connected to the portion of the resistance band enclosed in the housing (i.e., the potentiometer and wiper are enclosed within the housing as seen in Figures 8A-B).

Regarding claim 19, Wechsler discloses a force sensing assembly (Instrumented resistance exercise device 100; Figures 1, 8A-B) operably coupled to a resistance band (Resistance band  120; Figure 1, 8A-B), the force sensing assembly comprising: a housing (Common housing 280; Figures 8A-C) including a first outer surface (i.e., Top of housing 280 has a bore that allows band 120 top pass through it) defining a first bore and a second outer surface (i.e., Bottom of housing 280 has a bore that allows band 120 top pass through it) defining a second bore, the first bore being in axial alignment with the second bore such that a resistance band extends through the first bore and the second bore of the housing (i.e., the bores would be aligned to allow the band 120 to pass through the housing to connect to the handle attachment member); a force sensor (Resistance measurement device 254; Figure 8A-B) disposed in the housing (See Figure 8C) and operatively connected to the resistance band and configured to measure a force exerted on the resistance band (i.e., Para. [0073] “The algorithm defined each repetition as a peak of the relative force exerted on the resistance band 120 and measured by the force sensing assembly 150.”), a processing and communication module (Processing and communication module 158; Figure 8A-B) communicatively coupled to the force sensor and configured to receive a data set associated with the force measured by the force sensor (i.e., the communication device is connected with the sensor 151 to receive data; Para. [0036]).


Allowable Subject Matter
Claims 5, 9-10, 13, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 5 and 13, Wechsler discloses a housing (Common housing 280; Figures 8A-C) but does not contain the structure of “a first arm extending outward from a first sidewall and a second arm extending outward from a second sidewall, and wherein the first and second arms connect the housing to the first handle. “

	Regarding claims 9 and 17, Wechsler discloses a housing (Common housing 280; Figures 8A-C) with a wiper member (Wiper member 258; Figure 8A-B) but does not disclose “an attachment member operably couples the wiper member to the resistance band such that the attachment member and the wiper member move simultaneously along with the resistance band.”

Regarding claims 10 and 18, Wechsler discloses a housing (Common housing 280; Figures 8A-C) with a wiper member (Wiper member 258; Figure 8A-B) but does not disclose “an attachment point is determined for attachment of the wiper member to the resistance band such that the wiper member does not reach a travel limit during elongation of the resistance band.”

Regarding claim 20, Wechsler discloses a linear potentiometer including a wiper member (Wiper member 258; Figure 8A-B) but does not disclose “an attachment member operably couples the wiper member to the resistance band such that the attachment member and the wiper member move simultaneously along with the resistance band.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784